Citation Nr: 1636783	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A notice of disagreement was received in January 2010, a statement of the case was issued in July 2010, and a VA Form 9 was received in September 2010.

In May 2014, the appeal was remanded to afford the Veteran a hearing.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2015, the Board remanded these claims for further development.  That development having been completed, the claims are now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current right shoulder disorder is not causally or etiologically due to an injury sustained during service, and did not manifest within one year of separation from service.

2.  The Veteran's current right knee disorder is not causally or etiologically due to an injury sustained during service, and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for a right knee disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in December 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations.  

In April 2015, the Board remanded these claims to obtain additional treatment records.  Additional VA treatment records and private treatment records were obtained and associated with the claims file.  The RO requested that the Veteran complete an authorization so that additional private medical records could be obtained; however, the Veteran submitted blank authorization forms, so these records were not obtained.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives pertaining to these issues.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Also of note, the Veteran is receiving Social Security disability benefits.  However, the Veteran testified that he was receiving these benefits due to a cervical spine disorder that was the result of a post-service injury.  See March 2015 BVA Hearing Transcript, page 14.  As the evidence indicates that the Veteran's Social Security disability benefits are related to a disorder that is not service connected, the Board finds that the Social Security records are not relevant to the issue on appeal and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (explaining that only relevant Social Security records need to be obtained and defining relevant records as those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the issues on appeal and suggested the submission of evidence that had not yet been obtained.  Furthermore, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103 (c)(2) have been satisfied.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a right shoulder disorder and a right knee disorder.  He asserts his current disorders are due to injuries sustained during service.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's claims of service connection. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Facts

The Veteran asserts he injured his shoulder and knee during service and continues to experience right shoulder and right knee disorders.

1.  Right Shoulder 

The Veteran's service records were reviewed.  His entrance examination from August 1972 did not note any shoulder abnormalities.  A September 1973 treatment note indicates the Veteran injured his right shoulder while playing football two days prior.  He had an abrasion that was 5 centimeters; it was cleaned and dressed.  A few days later, the Veteran returned with complaints of needle-type pain in the right shoulder.  He was instructed to take a hot shower and given Tylenol.  He was placed on a 10-day profile in September 1973, due to the right shoulder injury.  See DA Form 3349.  The profile indicated that the Veteran was not to lift for 10 days and was not to have any hard use of the arm.  On a December 1973 Report of Medical History, the Veteran denied having any swollen or painful joints, arthritis, rheumatism or bursitis, or a painful or trick shoulder or elbow.  The Veteran's Chapter 13 examination did not note any shoulder disorders.

The Veteran filed service connection claims in June 1976 for a psychiatric disorder and a back disorder.  See June 1976 Veteran's Application for Compensation and Pension.  The Veteran was afforded an orthopedic examination in September 1976, at which time no shoulder abnormalities were noted.  The RO adjudicated the issue of the right shoulder after noting service treatment records documented an injury, and an October 1976 rating decision denied entitlement to service connection for a right shoulder.  The Veteran responded with a statement in October 1976, indicating that he never applied for a right shoulder injury.  

In June 2008, a VA outpatient record indicates the Veteran called to report right shoulder pain.  He denied any injury and stated that he was working grounds crew at a school.  He requested an x-ray.  An additional VA treatment note reported that the Veteran stated his shoulder pain had been present for some time, but became worse after working outside.  

In September 2008, an x-ray was taken due to right shoulder pain.  It was noted that the Veteran could not raise his arm above shoulder level, or do the Apley test.  The report also stated that the Veteran could not remember injuring his shoulder.  The x-ray demonstrated marked degenerative changes of the acromioclavicular joint.  

In October 2008, a magnetic resonance image (MRI) was performed due to chronic right shoulder pain with non-improvement despite conservative measures.  The MRI revealed osteoarthritis in the right acromioclavicular joint, enthesopathy at the insertion of the right rotator cuff, and a small undersurface tear in the right supraspinatus tendon.

In November 2008, the Veteran submitted a claim for entitlement to service connection for a right shoulder disorder.  

A March 2009 VA treatment note indicates the Veteran had a history of right shoulder pain.  It was noted that he had a football injury in 1973 with right shoulder pain that improved until five years ago when the pain started again.  

The Veteran was afforded a VA examination in August 2009.  After review of the claims file and examination, the Veteran was diagnosed with osteoarthritis of the right acromioclavicular joint, enthesopathy at the insertion of the right rotator cuff, and a small tear in the right supraspinatus tendon.  The examiner opined that it is less likely than not that the Veteran's current right shoulder disorder was due to the injury sustained during service.  The examiner noted that there was no evidence of chronicity of symptoms for a 31-year period, nor was there evidence of continuity of symptoms or treatment during service.  

In August 2010, a VA treatment note indicated the Veteran reported injuring his right shoulder during service and that he had a long history of pain.  It was also noted that the Veteran was in a motor vehicle accident in in April 2010, at which time he injured his shoulder.  

A private treatment record dated May 2014 again indicated the Veteran was involved in a motor vehicle accident in April 2010, and that he currently complained of right shoulder pain.  

In March 2015, the Veteran was diagnosed with right shoulder tendonitis.  See March 2015 VA treatment note.  

An August 2015 private treatment note states that the Veteran presented with a history of right shoulder discomfort since 1975, which occurred during military training.  

Treatment records contain multiple complaints and treatment of right shoulder pain throughout the years; however, the record contains no medical opinions indicating that the Veteran's shoulder is causally or etiologically due to his injury during service.

2.  Right Knee 

The Veteran's service records were reviewed.  His entrance examination from August 1972 did not note any knee abnormalities.  A May 1973 note indicates the Veteran injured his right knee during a fall in April 1973 while playing Frisbee.  Ligaments and tendons were seemingly intact at the time; he had a right knee effusion, 1+, with flexion to 85 degrees.  It was noted that he refused crutches.  He was placed on a profile for two weeks, due to a bruised muscle, with no running, jumping, crawling, stooping, walking or marching over a quarter of a mile and no prolonged standing for more than half an hour.  See May 1973 DA Form 3349.  In a December 1973 Report of Medical History, the Veteran indicated that he had no painful or swollen joints, and no trick or locked knee.  The Veteran's Chapter 13 examination did not note any knee disorders.

The Veteran filed service connection claims in June 1976 for a psychiatric disorder and a back disorder.  See June 1976 Veteran's Application for Compensation and Pension.  The Veteran was afforded an orthopedic examination in September 1976, at which time no knee abnormalities were noted.  

In May 2008, a VA treatment note indicates the Veteran complained of right knee pain.  A knee brace was ordered.  During a psychological evaluation in May 2008, the Veteran reported that he served in the Army as an infantryman, but was switched to personnel due to suffering a knee injury.  

In June 2008, the Veteran submitted a claim for entitlement to service connection for a right knee disorder.  

An x-ray was taken in September 2008, with the notation that the Veteran reported he twisted his right knee during basic training while doing a 4-mile march with full rack sack, but he did not receive any treatment while in service.  The x-ray demonstrated mild degenerative changes.

A MRI from October 2008 demonstrated moderate tricompartmental osteoarthritis in the right knee, a complex tear in the right lateral meniscus, and minimal joint effusion.

The Veteran was afforded a VA examination in June 2009.  The Veteran stated that the pain in his knee began 5-8 years ago.  Prior to that time, he had been working in a job that did not require standing and walking.  The Veteran reported that originally he injured the knee in 1972 when he fell during basic training.  He asserted that he was taken out of the march.  The examiner noted that there was, however, no documentation in the service medical records regarding that injury; however, there was documentation in 1973 when he fell and injured the right knee playing Frisbee.  The Veteran reported that the pain from those two incidents resolved and he was not having knee pain upon discharge from service until 2002.  He asserted there was no distinct injury or trauma, and he was not seen for his right knee pain until 2007.  After review of the claims file and examination, the Veteran was diagnosed with osteoarthritis of the right knee.  The examiner opined that it is less likely than not that the Veteran's current right knee disorder was due to the injury sustained during service.  The examiner noted that the Veteran did not have complaints of right knee pain when he was discharged in 1974 and did not begin complaining of pain again until 2002.

The Veteran asserts that he was transferred from training as an infantry soldier to a clerk due to his knee injury during service.  See January 2010 notice of disagreement.

A June 2014 VA treatment note states that the Veteran has right knee osteoarthritis with chronic pain, which started after he injured it in service during basic training many years ago. 

Private and VA treatment records contain multiple complaints and treatment of right knee pain throughout the years; however, there are no medical opinions indicating that the Veteran's right knee is causally or etiologically due to his in-service injury.

Analysis

Initially, the Board notes that the Veteran has current diagnoses of right shoulder osteoarthritis and right knee osteoarthritis.  See June 2009 and August 2009 VA examinations.  As such, element (1) set forth under Shedden, current disability, has been satisfied for both claims.  See Shedden, supra. 

The evidence indicates that the Veteran injured his right shoulder and right knee during service and he was placed on a profile for each.  See April 1973 and September 1973 service treatment notes.  As such, Shedden element (2) has been satisfied for both claims.  See Shedden, supra.

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied for either claim.  The June 2009 and August 2009 VA examiners opined that it is less likely than not that any current right shoulder or right knee disorder is related to the injuries sustained during service.  The examiners noted that there was no evidence of chronicity of symptoms, nor was there evidence of continuity of symptoms or treatment during service.  No further complaints pertaining to the right shoulder or right knee were documented during service after the initial injuries.  Of particular note, the Veteran himself denied having any swollen or painful joints, arthritis, rheumatism or bursitis, a painful or trick shoulder, or a trick or locked knee in a December 1973 Report of Medical History at discharge.

The medical examiners opined that the Veteran's current right shoulder and right knee disorders are not causally or etiologically due to the injuries sustained during service.  The Board finds the VA medical opinions to be highly probative.  The opinions were based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examinations and diagnostic studies.  There are no medical opinions to the contrary, of record.

Although several treatment records report that the Veteran had a history of right shoulder discomfort and right knee pain since his injuries in service, no medical provider has offered an opinion relating his current symptoms to the in-service injuries.  The Board finds these treatment notes do not provide a competent medical nexus, as they are simply the Veteran's statements regarding his symptoms recorded by the physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").

Additionally, the evidence of record does not demonstrate that the Veteran suffered from osteoarthritis of the knee or shoulder during his period of active duty service or within one year following discharge.  As such, continuity of symptomatology is also not established. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his right shoulder and right knee disorders.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his joint pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the service treatment records, post-service treatment records, and the negative VA medical opinions cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

There is no probative evidence of record that establishes the Veteran's right shoulder disorder or right knee disorder is the result of active duty service.  As noted above, there is no evidence that the Veteran's right shoulder or right knee disorder can be linked to his period of active duty, or within a year of discharge. 

In summary, although the Veteran has current diagnoses and injured his right shoulder and right knee during service, the weight of the evidence reflects that the Veteran did not develop his current disorders until many years after service.  There were no documented symptoms or diagnoses of either joint during service, other than the initial right shoulder and right knee injuries.  Furthermore, VA examiners have opined that the Veteran's current disorders of the right shoulder and right knee are less likely than not due to service, to include his in-service injuries.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a right shoulder disorder and a right knee disorder, and his claims are denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a right knee disorder is denied. 


REMAND

The Veteran seeks entitlement to service connection for a bilateral ankle disorder.  He asserts he injured his ankles during service and continues to experience symptoms.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA has a duty to assist the Veteran in claim development.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  To date, the Veteran has not yet been afforded a VA examination for his claimed bilateral ankle disorder and a medical opinion has not yet been obtained.

Although not documented in the service treatment records, the Veteran asserts that he injured his ankles during service, and as a result was transferred from serving as an infantryman to a clerk.  

Of note, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board acknowledges that the Veteran is competent to state that he suffered from a bilateral ankle injury during service.  Furthermore, personnel records confirm the Veteran's statements that he was a clerk.  See DD-214.  

The Veteran currently has a diagnosis of osteoarthritis of the bilateral ankles.  See April 2008 VA treatment note.  As such, the Board finds that the Veteran should be afforded a VA examination and a medical opinion should be obtained regarding whether the Veteran's current diagnosis is causally or etiologically due to his injury during service.

Any updated treatment records should also be obtained.  



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for a VA examination of his bilateral ankles.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All current ankle disorders should be diagnosed.

For each diagnosed ankle disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's ankle disorder is causally or etiologically due to service, to include the asserted in-service injury, or began within one year of discharge from service.

For purposes of this opinion, the VA examiner should assume that the in-service injury occurred.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral ankle disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 
 
5.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.
 
6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





Department of Veterans Affairs


